                                                                                               FILED
                                                                                             FEB 27 2020.
                                   UNITED STATES DISTRICT COURT                            U. S. DISTRICT COURT
                                   EASTERN DISTRICT OF MISSOURI                          EASTERN DISTRICT OF MO
                                         EASTERN DIVISION                                         ST.LOUIS


     UNITED STATES OF AMERICA,                         )
                                         \
                                                       )
              Plaintiff,                               )
                                                       )
     v.                                                )     Nci
                                                       )           4:20CR00135 SRC/SPM
     LAWREN CE R. ARNO WITZ,                           )
                                                       )
              Defendant.                               )

                                                   ORDER
          It appearing to the Court that the following defendant, to wit,

                                      LAWREN CE R. ARNOWITZ,

     has been indicted by the grand jury, and that the defendant has not yet been taken into custody,

     nor has the defendant yet given bail for the defendant's appearance to answer said indictment, it

     is by the Court ordered that said indictment shall be sealed and suppressed by the Clerk of the

     Court until s_aid defendant is in custody, has given bail for the defendant's final appearance or, in

     accordance with local practice, the United States Attorney's Office has notified the Clerk's Office

     that there is no longer a reason to seal said indictment.




     Dated this :::Jr Kday of February, 2020.




1~
I




I
